                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Erik Lee Morris,                          JUDGMENT IN CASE

             Plaintiff(s),                            3:20-cv-00284-DSC

                  vs.

            Diversey, Inc.,

            Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 25, 2021 Order.

                                               May 25, 2021
